Name: Council Regulation (EC) NoÃ 1839/2006 of 28 November 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXIV:6 of GATT 1994, amending and supplementing Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: America;  EU finance;  tariff policy;  European construction
 Date Published: nan

 15.12.2006 EN Official Journal of the European Union L 355/1 COUNCIL REGULATION (EC) No 1839/2006 of 28 November 2006 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXIV:6 of GATT 1994, amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, and set out the conventional duty rates of the Common Customs Tariff. (2) By Decision 2006/930/EC of 28 November 2006 concerning the conclusion of Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic (2), the Council approved the Agreement, on behalf of the Community, with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994. (3) Regulation (EEC) No 2658/87 should therefore be amended and supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 2658/87 Annex I shall be amended with the duties and supplemented with the volumes shown in the Annex to this Regulation. Article 2 Annex 7 of Section III of Part Three (WTO quotas to be opened by the Competent Community authorities) shall be amended as follows as regards CN Code 0201 30 00: (a) the description of the EC tariff rate quota of 11 000 tonnes Boneless high quality  meat: Special or good-quality beef cuts obtained from exclusively pasture-grazed animals, aged between 22 and 24 months, having two permanent incisors and presenting a slaughter live weight not exceeding 460 kilograms, referred to as special boxed beef , cuts of which may bear the letters sc  (special cuts)  shall be replaced by: Boneless high quality meat of bovine animals fresh or chilled; (b) under Other terms and conditions the text: Supplying country Argentina shall be inserted. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2006. For the Council The President E. HEINÃ LUOMA (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1549/2006 (OJ L 301, 31.10.2006, p. 1). (2) See page 91 of this Official Journal. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current Regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. Part two Schedule of customs duties CN code Description Duty rate 0304 20 94 Frozen fish fillets of other than freshwater fish A lower applied duty of 11,4 % (1) 0303 79 98 Other frozen saltwater fish, excluding fish fillets and other fish meat of heading 0304, excluding livers and roes A lower applied duty of 12,4 % (1) Tariff item numbers 0202 20 30 0202 30 0206 29 91 Meat of bovine animals, frozen; un-separated or separated forequarters; boneless Edible offal of bovine animals, frozen; thick skirt and thin skirt. The meat imported shall be used for processing. Implemented through Regulation (EC) No 267/2006 Tariff item number 0402 10 19 Skimmed milk powder Add 537 tonnes (erga omnes) in EC tariff rate quota Tariff item number ex 0808 10 80 Apples Add 96 tonnes (erga omnes) in EC tariff rate quota Tariff item numbers 1005 10 90 1005 90 00 Maize Implemented through Regulation (EC) No 711/2006 Tariff item numbers 2009 11 11 2009 11 19 2009 19 11 2009 19 19 2009 29 11 2009 29 19 2009 39 11 2009 39 19 2009 49 11 2009 49 19 2009 79 11 2009 79 19 2009 80 11 2009 80 19 2009 80 34 2009 80 35 2009 80 36 2009 80 38 2009 90 11 2009 90 19 2009 90 21 2009 90 29 Fruit juices Implemented through Regulation (EC) No 711/2006 Tariff item numbers 2204 29 65 2204 29 75 Wine Open a tariff rate quota 20 000 hl (erga omnes) in quota rate EUR 8/hl Tariff item numbers 2204 21 79 2204 21 80 Wine Open a tariff rate quota 40 000 hl (erga omnes) in quota rate EUR 10/hl Tariff item number 2205 90 10 Vermouth Open a tariff rate quota 13 810 hl (erga omnes) in quota rate EUR 7/hl The exact tariff description of the EC-15 shall apply to all tariff lines and quotas above. (1) The lower applied rate indicated above is to be applied for three years or until the implementation of the results of the Doha Development Agenda Round reaches the tariff level above, whichever comes first. The exact tariff description of the EC-15 shall apply to all tariff lines and quotas above.